Title: From George Washington to Major General Charles Lee, 24 November 1776
From: Washington, George
To: Lee, Charles

 

Dear Sir
New Ark Novr the 24th 1776

By the negligent and infamous conduct of the post rider, the Eastern Mail of Friday was brought to Heckensec and there stopped to fall into the hands of the Enemy. Supposing it may have contained some Letters from you of a public nature, I have thought it proper to give you the earliest notice, that you may guard against any advantages the Enemy may expect to derive from the Accident.
I perceive by your Letter to Colo. Reed, that you have entirely mistaken my views in ordering Troops from Genl Heath’s Division to this Quarter. The posts and passes in the Highlands, are of such infinite importance, that they should not be subjected to the least possible degree of risk. Colo. Reeds second Letter will have sufficiently explained my intention upon this Subject, and pointed out to you, that it was your division which I wanted & wish to march. As the Enemy have possessed themselves of the usual route by Dobb’s Ferry and Heckensec, it will be necessary for you to choose some back way in which you & your Troops may come secure. I doubt not they will try to intercept you, if this precaution is not used, and therefore have been induced to mention it. I would also mention the necessity of my hearing frequently from you in the course of your march, in order to a due regulation of matters, and that I may know how to conduct myself. I am Dr Sir Yr Most Obedt Servt

Go: Washington


P.S. I have received your favor of the 20th and feel with you for the distresses of the Army for want of necessary Cloathing & covering. I have pointed this out to Congress several times. How to remedy it, I know not. From the number of prizes taken at the Eastward, I should suppose the Troops from thence could have been much better provided with necessaries than from the more Southern States where they have not the same advantages of an open Navigation.

